Title: To Benjamin Franklin from Dumas, 2 August 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 2e. Aout 1784.

Ce paquet parviendra à V. E. dans celui de M. le Cte. de Vergennes, par le Courier qui porte à Mrs. les Plénipo: Hollandois la magnifique Epée destinée à Mr. De Suffren.
J’espere que V. E. trouvera l’incluse pour le Congrès très-interessante, & digne par son importance de lui être promptement acheminée; ainsi que celle a Mr. Van Berckel, qui lui fera grand plaisir par la même raison. Après la révolution Américaine, le plus grand évenement, par les suites qu’il aura, c’est l’Alliance prête a se conclure entre la Fce. & la Rep. des Pays-Bas Unis. C’est ce qu’il me seroit aisé de prouver, si le daisépart du Courier ne m’imposoit la naisécessitaisé de couper court, en me disant avec grand respect, De Votre Excellence Le traisès-humble & très-obeissant serviteur

C. W. F. Dumas
Paris à Son Excellence Mr. Franklin M.P.

